Exhibit  10.17

 


EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of January 1, 2004 by
and between Donald T. Johnson Jr., a natural person (“Executive”), and
Aftermarket Technology Corp., a Delaware corporation (“ATC”).  As used herein,
the “Company” refers to ATC and/or any subsidiary of ATC.  The parties hereto
agree as follows:


 


1.             EMPLOYMENT AND TERM.

 

(a)           Full Time and Best Efforts.  Subject to the terms set forth
herein, the Company agrees to employ Executive in a management capacity and
Executive hereby accepts such employment.  During the term of his employment,
Executive will devote his full time, best efforts and attention to the
performance of his duties hereunder and to the business and affairs of the
Company and its subsidiaries.

 

(b)           Duties.  Executive shall perform such duties for the Company and
its subsidiaries as are customarily associated with a management position,
consistent with the Bylaws of the Company and as required by the officer or
officers to whom Executive reports.

 

(c)           Company Policies.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with such employment policies and practices, this Agreement shall
control.

 

(d)           Term.  The initial term of employment of Executive under this
Agreement shall begin as of the date hereof and end on the third anniversary the
date hereof, subject to the provisions for termination contained in Section 5
and renewal contained in Section 1(e).

 

(e)           Renewal.  Unless the Company shall have given Executive notice
that this Agreement shall not be renewed at least 30 days prior to the end of
the initial term referred to in Section 1(d), the term of this Agreement shall
be automatically extended for a period of one year, such procedure to be
followed in each such successive period.


 


2.             COMPENSATION AND BENEFITS.

 

(a)           Salary.  Executive shall receive for services to be rendered
hereunder an annual base salary of $500,000, payable on the Company’s regular
payroll dates, subject to increase at the discretion of the Company, and subject
to standard withholdings for taxes and social security and the like.  The
Company shall review Executive’s salary on a periodic basis and may, in its sole
discretion, increase Executive’s salary.

 

--------------------------------------------------------------------------------


 

(b)           Incentive Plans.  During the term hereof, Executive shall be
eligible to participate in any annual incentive bonus plan and long-term
incentive plan (including, without limitation, any stock option plan) of the
Company generally available to Company employees of a level comparable to
Executive.  Such participation shall be subject to and on a basis consistent
with the terms, conditions and administration of any such plan.  Executive
understands that (i) the Company shall have discretion to determine Executive’s
level of participation in any such plan and (ii) any such plan may be modified
or eliminated in the Company’s sole discretion in accordance with applicable law
and the terms of such plan

 

(c)           Participation in Benefit Plans.  During the term hereof, Executive
shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health and accident, disability, retirement income or similar
plan or program of the Company to the extent that he is eligible under the
general provisions thereof.  The Company may, in its discretion and from time to
time, establish additional management benefit programs as it deems appropriate. 
Executive understands that any such plans may be modified or eliminated in the
Company’s discretion in accordance with applicable law.

 

(d)           Vacation.  Executive shall be entitled to a period of annual paid
vacation time equal to the period provided to employees of a comparable level by
the Company’s policies and procedures.  The days selected for Executive’s
vacation must be mutually agreeable to the Company and Executive.

 

3.             Perquisites.

 

(a)           Financial Planning/Club Dues Allowance.  During each calendar year
during the term hereof, Executive will receive reimbursement for expenses
incurred during such year for (i) personal financial/tax planning, (ii) estate
planning (including legal fees) and (iii) club (e.g., country club, health club,
social club) dues; provided, however, that the reimbursable amount for any such
year shall not exceed 2% of Executive’s base salary paid during such year.

 

(b)           Automobile.  Executive shall be entitled to an annual automobile
allowance of $20,000, subject to applicable withholding.

 

4.             Business Expenses.  Executive shall be reimbursed for documented
and reasonable business expenses in connection with the performance of his
duties hereunder.

 

5.             Termination of Employment.  The date on which Executive’s
employment by the Company ceases, under any of the following circumstances,
shall be defined herein as the “Termination Date.”  All capitalized terms used
in this Section 5 without definition will have the meanings set forth in Section
5(h).

 

(a)           Termination for Cause.  The Company may terminate Executive’s
employment at any time for Cause immediately upon written notice to Executive of
the circumstances leading to such termination for Cause.  If Executive’s
employment is terminated for Cause, Executive shall receive payment for all
accrued salary through the Termination Date (which in this event shall be the
date upon which notice of termination is given) and the Earned

 

2

--------------------------------------------------------------------------------


 

Benefits.  The Company shall have no obligation to pay severance of any kind nor
to make any payment in lieu of notice if Executive is terminated for Cause.

 

(b)           Voluntary Termination.  Executive may voluntarily terminate his
employment with the Company at any time upon 90 days’ prior written notice. 
Within ten days after the Termination Date, Executive shall receive payment for
all accrued salary through the Termination Date and the Earned Benefits, after
which no further compensation of any kind or severance payment will be payable
under this Agreement, unless the Board of Directors has determined that
Executive has provided an orderly transition.  If such orderly transition
occurs, a voluntary termination in such circumstances shall be treated as a
Company termination without Cause and Executive shall be entitled to the
payments and benefits provided in Section 5(d)(ii)(A).

 

(c)           Termination Upon Disability.  The Company may terminate
Executive’s employment in the event Executive suffers a disability that renders
Executive unable to perform the essential functions of his position, even with
reasonable accommodation in compliance with the Americans with Disabilities Act,
for three consecutive months.  A termination in such circumstances shall be
treated as a Company termination without Cause and Executive shall be entitled
to the payments and benefits provided in Section 5(d)(ii)(A).  The foregoing
shall not affect any rights that Executive may have under applicable workers’
compensation laws or any disability plan of the Company.

 

(d)           Termination Without Cause.  The Company may terminate Executive’s
employment without Cause at any time upon 30 days’ prior written notice. 
Executive will be deemed to have been terminated without Cause if the Company
elects not to renew this Agreement pursuant to Section 1(e).  Within ten days
after the Termination Date, Executive shall receive payment for all accrued
salary through the Termination Date and the Earned Benefits.  In addition

 

(i)            During the Severance Period the Company will offer continued
medical-related insurance coverage to Executive at the levels and at the rates
applicable from time to time to comparable active employees of the Company. 
Medical-related insurance coverage includes health, dental, vision and/or
cancer.  COBRA continuation coverage eligibility shall commence as of the day
following the end of the Severance Period.  Notwithstanding the above, coverage
under the Company’s group medical plan shall cease on the date (A) Executive
fails to pay the required premium on time, (B) Executive becomes eligible for
coverage under Medicare or the group health plan of any other employer, or
(C) the Company terminates its group medical plan as to all its employees.

 

(ii)           The Company shall pay Executive as severance the following:

 

(A)          If the Termination Date occurs other than within 18 months after a
Change in Control, an amount equal to (x) Executive’s annual base salary as in
effect immediately prior to the Termination Date multiplied by the Severance
Factor plus (y) the Prorated Bonus.  The severance called for by clause (x)
shall be paid in equal installments on each of the Company’s regular payroll
dates during the Severance Period

 

3

--------------------------------------------------------------------------------


 

and the Prorated Bonus will be paid if and when the Company generally pays
bonuses under the IC Plan to its other employees with respect to the Termination
Year.

 

(B)           If the Termination Date occurs within 18 months after a Change in
Control, an amount equal to (x) Executive’s annual base salary as in effect
immediately prior to the Termination Date multiplied by the Severance Factor
plus (y) 100% of Executive’s target bonus under the IC Plan for the Termination
Year, plus (z) the Pro Forma Bonus.  The severance shall be paid in a single
lump sum within ten days after the Termination Date.

 

(iii)          The Company will pay up to $25,000 of the cost of an executive
level individualized career transition program through a professional
outplacement firm mutually selected by the Company and the Executive if such
program is initiated within 30 days after the Termination Date.

 

If Executive dies after the Termination Date, the payment or payments due
thereafter under Section 5(d)(ii)(A) or (B) shall be made to Executive’s estate
but the benefits provided in Sections 5(d)(i) and (iii) shall terminate as of
the date of death.  As a condition to receiving the payments and benefits
provided by this Section 5(d) (other than payment for all accrued salary through
the Termination Date and the Earned Benefits, which shall be payable in any
case), Executive shall execute and deliver to the Company on the Termination
Date a general release in the form attached hereto as Exhibit A.

 

(e)           Fundamental Changes.  If the Company (i) materially diminishes
Executive’s duties, authority, responsibility or compensation without
performance justification, or (ii) breaches this Agreement in any material
respect, Executive may terminate his employment, provided that Executive has
given the Company 30 days’ written notice prior to such termination and the
Company has not cured such diminution or breach, as the case may be, by the end
of such 30-day period.  A termination in such circumstances shall be treated as
a Change in Control termination and Executive shall be entitled to the payments
and benefits provided in Section 5(d)(ii)(B).

 

(f)            No Other Payments or Benefits.  Except as otherwise expressly
provided in this Agreement, (i) after the Termination Date Executive will not be
entitled to any payments from the Company and (ii) on the Termination Date
Executive’s participation in and coverage under the Company’s benefit programs
(including the ATC Retirement Savings Plan (i.e., the 401(k) plan) and the
Company’s group life and disability insurance plans) shall cease; provided that
Executive shall retain any right to convert to individual coverage as permitted
under these insurance plans and to any vested benefits under the 401(k) plan and
the Company’s stock option plans.

 

(g)           Withholding.  Any amounts payable under this Section 5 shall be
subject to standard withholdings for taxes and social security and the like.

 

4

--------------------------------------------------------------------------------


 

(h)           Definitions.

 

(i)            “Cause” means the occurrence or existence of any of the following
with respect to Executive, as determined by the Company in its sole discretion:

 

(A)          a material breach by Executive of (x) his duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates that has not been approved by the Company, or
(y) the terms of this Agreement, if in any such case such material breach
remains uncured after the lapse of 30 days following the date that the Company
has given Executive written notice thereof;

 

(B)           the material breach by Executive of any duty referred to in clause
(A) above as to which at least one written notice has been given pursuant to
clause (A);

 

(C)           any act of dishonesty, misappropriation, embezzlement, intentional
fraud or similar conduct involving the Company or any of its affiliates;

 

(D)          the conviction or the plea of nolo contendere or the equivalent in
respect of a felony involving moral turpitude;

 

(E)           any intentional damage of a material nature to any property of the
Company or any of its affiliates; or

 

(F)           the repeated non-prescription use of any controlled substance or
the repeated use of alcohol or any other non-controlled substance that, in the
reasonable determination of the Company renders Executive unfit to serve in his
capacity as an employee of the Company or its affiliates.

 

(ii)           “Change in Control” means the first to occur of the following:

 

(A)          any sale or transfer or other conveyance, whether direct or
indirect, of all or substantially all of the assets of the Company, on a
consolidated basis, in one transaction or a series of related transactions,
unless, immediately after giving effect to such transaction, at least 85% of the
total voting power normally entitled to vote in the election of directors,
managers or trustees, as applicable, of the transferee is “beneficially owned”
by persons who, immediately prior to the transaction, beneficially owned 100% of
the total voting power normally entitled to vote in the election of directors of
the Company;

 

(B)           any Person or Group other than an Excluded Person is or becomes
the “beneficial owner,” directly or indirectly, of more than 35% of the total
voting power in the aggregate of all classes of capital stock of the Company
then outstanding normally entitled to vote in elections of directors, unless the
percentage so owned by an Excluded Person is greater;

 

(C)           during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted the Company’s Board of

 

5

--------------------------------------------------------------------------------


 

Directors (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of the Company was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Company’s Board of Directors then in office; or

 

(D)          a reorganization, merger or consolidation of the Company the
consummation of which results in the outstanding securities of any class of the
Company’s capital stock being exchanged for or converted into cash, property
and/or a different kind of securities, unless, immediately after giving effect
to such transaction, at least 85% of the total voting power normally entitled to
vote in the election of directors, managers or trustees, as applicable, of the
entity surviving or resulting from such reorganization, merger or consolidation
is “beneficially owned” by persons who, immediately prior to the transaction,
beneficially owned 100% of the total voting power normally entitled to vote in
the election of directors of the Company.

 

(iii)          “Earned Benefits” means any (x) bonus that is payable to
Executive under the IC Plan with respect to the calendar year preceding the
Termination Year but that has not been paid prior to the Termination Date,
(y) vacation time that has accrued as of the Termination Date, and (z) other
entitlements to cash payments that have accrued as of the Termination Date.

 

(iv)          “Excluded Person” has the meaning set forth in that certain
Indenture dated as of August 2, 1994 by and among the Company, the Guarantors
named therein and American Bank National Association.

 

(v)           “IC Plan” means the Company’s annual incentive compensation plan
or similar plan instituted in place of the incentive compensation plan.

 

(vi)          “Person” and “Group” have the meanings used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
whether or not such sections apply to the transaction in question.

 

(vii)         “Pro Forma Bonus” means (A) the greater of (x) Executive’s bonus
under the IC Plan for the Termination Year based on the Company’s projected
performance for the Termination Year, such projection to be determined by
annualizing the performance for those months of the Termination Year that are
completed prior to the Termination Date, or (y) Executive’s target bonus under
the IC Plan for the Termination Year multiplied by (B) a fraction (x) the
numerator of which is the number of days that have elapsed in the Termination
Year through the Termination Date and (y) the denominator of which is 365.

 

(viii)        “Prorated Bonus” means the bonus, if any, that would have been
payable to Executive under the IC Plan with respect to the Termination Year
multiplied by a fraction (A) the numerator of which is the number of days that
have elapsed in the Termination Year through the Termination Date and (B) the
denominator of which is 365.

 

6

--------------------------------------------------------------------------------


 

(ix)           Severance Factor” means (A) 2.0 if this Agreement is terminated
during the first 18 months after the date hereof, or (B) 1.5 if this Agreement
is terminated following the first 18 months after the date hereof.

 

(x)            “Severance Period” means (A) the 24-month period following the
Termination Date if this Agreement is terminated during the first 18 months
after the date hereof, or (B) the 18-month period after the Termination Date if
this Agreement is terminated following the first 18 months after the date
hereof.

 

(xi)           “Termination Year” means the calendar year in which the
Termination Date occurs.

 

6.             Proprietary Information Obligations.  Prior to and/or during the
term of employment under this Agreement, Executive has had and/or will have
access to and has become and/or will become acquainted with the confidential and
proprietary information of the Business (as defined in Section 8) and the
Company and its affiliates, including but not limited to confidential and
proprietary information or plans regarding customer relationships; personnel;
sales, marketing, and financial operations and methods; trade secrets; formulas;
devices; secret inventions; processes and other compilations of information,
records, and specifications (collectively “Proprietary Information”).  Executive
shall not disclose any of the Proprietary Information directly or indirectly, or
use it in any way, either during the term of this Agreement, or at any time
thereafter, except as required in the course of his employment hereunder or as
authorized in writing by the Company.  All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the Business or the Company or its affiliates, whether
prepared by Executive or otherwise coming into his possession prior to or during
the term of this Agreement, shall remain the exclusive property of the Company
or such affiliate and shall not be removed from the premises of the Company or
its affiliate under any circumstances whatsoever without the prior written
consent of the Company, except when (and only for the period) necessary to carry
out Executive’s duties hereunder, and if removed shall be immediately returned
upon any termination of his employment and no copies thereof shall be kept by
Executive.

 

7.             Noninterference. While employed by the Company and for a period
of three years thereafter, Executive shall not, without the prior written
consent of the Company, interfere with the Company or any of its affiliates by
directly or indirectly soliciting, attempting to solicit, inducing, or otherwise
causing or assisting any person who is then employed by the Company or any of
its affiliates to terminate such employment in order to become an employee,
consultant or independent contractor to or for any employer other than the
Company or such affiliate.

 

8.             Noncompetition.  Executive agrees that during the term of this
Agreement and during (a) the 18 months after the Termination Date in the case of
a termination of this Agreement for Cause or (b) the Severance Period in the
case of any other termination of this Agreement, he will not, without the prior
consent of the Company, directly or indirectly, have an interest in, be employed
by, be connected with, or have an interest in (as an employee (whether
full-time, part-time or temporary), consultant, officer, director, partner,
stockholder, joint venturer, promoter or lender), any person or entity owning,
managing, controlling, operating or otherwise participating or assisting in any
business that is either (i) similar to the Business (or

 

7

--------------------------------------------------------------------------------


 

any portion thereof) and would benefit from the disclosure of the Company’s
trade secrets or (ii) in competition with the Business (or any portion thereof)
in any of the 50 states in the United States of America; provided, however, that
the foregoing shall not prevent Executive from being a stockholder of less than
1% of the issued and outstanding securities of any class of a corporation listed
on a national securities exchange or designated as national market system
securities on an interdealer quotation system by the National Association of
Securities Dealers, Inc.  Without limiting the generality of the foregoing, a
business will be deemed to be in competition with the Business at a given point
in time if any of the customers of such business were customers of the Business
at any time during the 18 months preceding the time in question.  As used
herein, “Business” means any and all of the businesses in which the Company is
engaged as of the Termination Date.

 

9.             Remedies.  Executive acknowledges that a breach or threatened
breach by Executive of any the provisions of Sections 6, 7 or 8 will result in
the Business and the Company and its affiliates suffering irreparable harm that
cannot be calculated or fully or adequately compensated by recovery of damages
alone.  Accordingly, Executive agrees that the Company shall be entitled to
interim, interlocutory and permanent injunctive relief, specific performance and
other equitable remedies, in addition to any other relief to which the Company
may become entitled should there be such a breach or threatened breach.


 


10.          MISCELLANEOUS.

 

(a)           Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of (i) personal delivery (including
personal delivery by telecopy, if a copy is sent by mail or overnight delivery),
(ii) the business day following being sent through an overnight delivery
service, or (iii) the third business day after mailing by first class mail to
the recipient at the address indicated below:

 

To the Company:

 

 

 

 

 

Aftermarket Technology Corp.

One Oak Hill Center, Suite 400

Westmont, IL 60559

Attention:

 

General Counsel

Facsimile:

 

(630) 455-2621

 

 

 

To Executive:

 

 

Donald T. Johnson Jr.

12201 Howland Park Drive

Plymouth, Michigan 48170

 

8

--------------------------------------------------------------------------------


 

With a copy to

 

 

 

 

 

Jeffrey B. Rock

 

 

Hasselberg, Rock, Bell & Kuppler LLP

4600 Brandywine Drive, Suite 200

Peoria, IL 61614-5591

Facsimile:

 

(309) 688-9430

 

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

(b)           Severability.  The provisions of this Agreement are severable and,
if any court of competent jurisdiction determines that any provision contained
in this Agreement shall, for any reason, be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be reformed and
construed so that such invalid or illegal or unenforceable provision would be
valid, legal and enforceable to the maximum extent possible.

 

(c)           Entire Agreement.  This Agreement supersedes all prior and
contemporaneous oral understandings and agreements with respect to the subject
matter hereof.

 

(d)           Counterparts.  This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.

 

(e)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors and assigns, except that Executive may not delegate
any of his duties hereunder and he may not assign any of his rights hereunder
without the prior written consent of the Company.

 

(f)            Attorney’s Fees.  If any legal proceeding is necessary to enforce
or interpret the terms of this Agreement, or to recover damages for breach
therefore, the prevailing party shall be entitled to reasonable attorney’s fees,
as well as costs and disbursements, in addition to any other relief to which he
or it may be entitled.

 

(g)           Amendments; No Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by all parties hereto, and in the case of a waiver, by the
party against whom the waiver is to be effective.  No waiver by a party of any
breach of this Agreement shall be deemed to extend to any prior or subsequent
breach or affect in any way any rights arising by virtue of any prior or
subsequent breach.  No failure or delay by a party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

9

--------------------------------------------------------------------------------


 

(h)           Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws (without reference
to choice or conflict of laws) of the State of Illinois.  The parties to this
Agreement hereby irrevocably consent to the exclusive venue and jurisdiction of
the state and federal courts sitting in the State of Illinois for any matter or
controversy concerning either the existence or enforcement of this Agreement and
hereby waive any contention that Illinois is an improper or inconvenient forum.

 

(i)            Construction.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  Neither party hereto, nor its respective counsel, shall be deemed the
drafter of this Agreement, and all provisions of this Agreement shall be
construed in accordance with their fair meaning, and not strictly for or against
either party hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

/s/ Donald T. Johnson Jr.

 

 

 

Donald T. Johnson Jr.

 

 

 

 

 

 

 

 

AFTERMARKET TECHNOLOGY CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Joseph Salamunovich

 

 

 

Name:

Joseph Salamunovich

 

Title:

Vice President

 

 

10

--------------------------------------------------------------------------------


 

GENERAL RELEASE

 

THIS GENERAL RELEASE is entered into by the undersigned (“Employee”) as of the
date appearing next to Employee’s signature hereto.

 

WHEREAS, Employee’s employment with Aftermarket Technology Corp. and/or one of
its subsidiaries (Aftermarket and its subsidiaries being referred to
collectively as the “Company”) is being terminated and the Company will provide
Employee with certain benefits upon the termination of employment provided that,
among other things, Employee executes and delivers this General Release;

 

NOW, THEREFORE, Employee agrees as follows:

 

1.             General Release.  Employee hereby

 

(a)           releases and discharges the Company and its officers, directors,
employees, benefit plan administrators and trustees, and agents (collectively,
the “Released Parties”) from any and all claims, liabilities, demands and causes
of action, whether known or unknown, fixed or contingent, that Employee may have
or claim to have against any of the Released Parties relating to, or arising out
of, Employee’s employment with the Company or the termination thereof, and

 

(b)           covenants not to initiate or participate in (except pursuant to a
lawful subpoena) any lawsuit or other legal proceeding asserting any such
claims, liabilities, demands or causes of action.

 

This General Release shall be broadly construed to include, but not be limited
to, all claims under any federal, state, or local laws, statutes, regulations,
or ordinances (including those prohibiting employment discrimination, such as
the federal Age Discrimination in Employment Act), and all claims in contract or
tort including, but not limited to, claims for breach of contract, negligence,
defamation, and wrongful or retaliatory discharge.  This General Release does
not include any claim Employee may have based upon facts occurring after the
date that Employee executes this General Release.

 

2.             Knowing and Voluntary.  Employee acknowledges and agrees that:
(a) Employee has read and understands this General Release in its entirety;
(b) Employee has been advised in writing to consult with an attorney concerning
this General Release before signing it; (c) Employee has 21 calendar days after
receipt of this General Release to consider its terms before signing it;
(d) Employee has the right to revoke this General Release in full within seven
calendar days of singing it and that none of the terms and provisions of this
General Release shall become effective or be enforceable until such revocation
period has expired; (e) nothing contained in this General Release waives any
claim that may arise after the date of its execution; and (f) Employee is
executing this General Release knowingly and voluntarily, without duress or
reservation of any kind, and after giving the matter full and careful
consideration.

 

IN WITNESS WHEREOF, the undersigned has executed this General Release as of the
date set forth below.

 

Executed:                            , 20      

EMPLOYEE:

 

 

 

 

 

[NAME]

 

--------------------------------------------------------------------------------